DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/15/22 and 07/29/22 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They been placed in the application file, but the information referred to therein that has been lined thru has not been considered.

Specification
The abstract of the disclosure is objected to because it refers to the purported merits of the application: “quickly and efficiently generating a series of ransom numbers”.  Correction is required.  See MPEP § 608.01(b).I.B.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second data loop having an input port functionally coupled to the output of the data operator such that the output values from the data operator are input into the second data loop as in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-23 are objected to because of the following informalities.  
Claim 11 line 2 recites “the numerator”.  For antecedent basis reasons this should recite “a numerator”.  Claim 12-13 inherit the same deficiency as claim 11 by reason of dependence.
Claim 14 recites “the decoupling operation”.  This limitation lacks antecedent basis. Claim 15 inherits the same deficiency as claim 14 by reason of dependence.
Claim 16 line 11 recites ‘and output that provides access”. This appears to be a typographical error and should possibly recite “an output that provides access”.  Claims 17-23 inherits the same deficiency as claim 16 by reason of dependence.
Claim 23 recites “the looped array of random data”. This limitation lacks antecedent basis. Antecedent basis is present for “the simple-feedback looped array of random data.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “the output of a method according to claim 1”.  This limitation lacks antecedent basis.  Claim 1 does not recite a limitation of an output, therefore it is unclear what the source of random data is that is the output of a method according to claim 1. For purposes of examination, the output of a method according to claim 1 is being interpreted a series of derived random numbers generated in step e of claim 1.
Claim 8 line 2 recites “a first data operation”.  It is unclear whether this is the same “a first data operation” recited in claim 1 or a different first data operation.  For purposes of examination the claim 8 a first data operation is being interpreted as the same as a first data operation recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-6, 16-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150172045 A1 Leidich et al., (hereinafter “Leidich”).

Regarding claim 1, Leidich teaches the following:
a. loading a data loop with random data from a source of random data, the data loop including ([0018], [0020], [0033], [0037], [0043] first sentence, Figure 5 from 504 to data loop for loading a data loop, seed key or protomaster key, master key figure 5-502, 504 for with random data from a source of random data):
	i. a looped array of stored values (figure 1-100); and 
	ii. an index (figure 1-starting point);
b. reading a multi-bit value from the data loop in relation to a location of the index within the looped array ([0020], [0042-0047], figure 2, fig 5 tumbler x for mutli-bit value, unique bitwise rotation from predetermined start point for reading in relation to a location of the index within the looped array);
c. performing a first data operation on the multi-bit value thereby deriving a derived random number from the multi-bit value ([0042], fig 2 XOR performed on a tumbler x to generate new tumbler x);
d. moving the index in relation to the looped array to a different location within the looped array ([0020], fig 2);
e. repeating steps b-d, thereby generating a series of derived random numbers ([0040-0042], fig 2, fig 4).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis,  Leidich teaches the following:
The different location is an adjacent location ( [0020] bitwise rotation from the start for adjacent, wherein under the broadest reasonable interpretation, adjacent is interpreted to include nearby, not distant, lying near, close. See e.g., https://www.merriam-webster.com/dictionary/adjacent, www.dictionary.com/browse/adjacent).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis,  Leidich teaches the following:
wherein the data operation is a decoupling operation selected from the group consisting of: XOR, Mask Generator, Data MUX, and MOD (fig 2 XOR).

Regarding claim 6, in addition to the teachings addressed in the claim 1 analysis,  Leidich teaches the following:
wherein the source of random data is the output of a method according to Claim 1 (figure 5, wherein loading the data loop includes steps up to output from block 508, wherein the steps 502-508 include repeated churning process that is a method according to claim 1).

Regarding claim 16, Leidich teaches the following:
a. data loop (fig 1-100, at fig 5 between 504, 506), including: 
i. a simple-feedback looped array of random data ([0018, [0037], seed key or protomaster key, master key figure 5-502, 504 for with random data from a source of random data); 
ii. an index (figure 1-starting point); and 
iii. an output port that reads values from the simple-feedback looped array based on a relative location of the index with respect to the simple-feedback looped array ([0020], [0042-0044], fig 2, fig 5, output from churning process into 5-6, tumbler values for values read, unique bitwise rotation from predetermined start point for reading based on a relative location of the index with respect to the simple-feedback looped array); 
b. a data operator (fig 2 XOR), having: 
i. an input (fig 2 each input from each tumbler to each XOR for input): and 
ii. and output that provides access to output values from the data operator; wherein the data operator is functionally coupled to the output port such that values from the output port are fed as input values into the data operator (fig 1 XOR output, wherein XOR is fed to new tumbler ring); and 
c. an incrementor functionally coupled to the data loop that shifts the index relative to the simple-feedback looped array ([0020], unique bitwise rotation from predetermined start point for incrementor).

Regarding claim 17, in addition to the teachings addressed in the claim 16 analysis,  Leidich teaches the following:
the data loop further includes an input port (fig 5 input to churning process from 504). 

Regarding claim 18, in addition to the teachings addressed in the claim 16 analysis,  Leidich teaches the following:
wherein values from the output port are multibit values ([0043-0047], figure 2, fig 5 tumbler x for mutli-bit value). 

Regarding claim 21, in addition to the teachings addressed in the claim 16 analysis,  Leidich teaches the following:
wherein the data operator is a decoupling operation selected from the group consisting of: XOR, Mask Generator, Data MUX, and MOD (fig 2 XOR).

Regarding claim 22, in addition to the teachings addressed in the claim 16 analysis,  Leidich teaches the following:
further comprising a second data loop having an input port functionally coupled to the output of the data operator such that output values from the data operator are input into the second data loop (fig 5 between 508 and 516).

Regarding claim 23, in addition to the teachings addressed in the claim 17 analysis,  Leidich teaches the following:
further comprising a source of random data functionally coupled to the input port of the data loop, such that the looped array of random data is fed data from the source of random data (fig 5, seed key or protomaster key, master key figure 5-502, 504 for with random data from a source of random data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of US 20200293287 A1 Shao et al., (hereinafter “Shao”).

Regarding claims 2 and 20, Leidich teaches the claim 1, and 16 limitations respectively.  Leidich is silent with respect to the specific structure of the data loop.  However in the same field of endeavor Shao discloses a random number generator that includes a data loop that circulates multibit values in a looped array (Fig 4B), wherein the data loop is used to generate a random number (Fig 3,320 comprises the data loop of fig 4B, [0045-0053]).  Shao further discloses wherein the data loop of figure 4B may be implemented using the shift register, linear feedback shift register, as in figure 4A ([0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the data loop disclosed by Shao for the data loop disclosed by Ledich.  It is obvious to perform a simple substitution of one known element for another to obtain predictable results. MPEP 2143.I.(B).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Shao in view of Universal Shift Register in Digital Logic, GeeksforGeeks, at https://www.geeksforgeeks.org/universal-shift-register-in-digital-logic/#:~:text=A%20Universal%20shift%20register%20is%20a%20register%20which,registers%20are%20used%20as%20memory%20elements%20in%20computers. 2019, (hereinafter “GeeksforGeeks”).

Regarding claim 3 and 19, Leidich in view of Shao teaches the claim 2 and 16 limitations respectively.  Shao is silent with respect to the specific type of shift register used.  However in the same field of endeavor, GeeksforGeeks discloses a universal shift register (figure).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the universal shift register disclosed by GeeksforGeeks for the shift register disclosed by Shao.  It is obvious to achieve the benefit of shifting in both directions (first paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of US 20070244951 A1 Gressel et al., (hereinafter “Gressel”).

Regarding claims 7, Leidich teaches the claim 1 limitations.  Leidich does not, however explicitly disclose loading the data loop by direct memory access (DMA).  However, in the same field of endeavor, Gressel discloses a ransom number generator   However, in the same field of endeavor that increments a crypt engine from an initial setup condition to a targeted index number of a mid-file encryption word to increment a distance of a word from the start of a file in memory, and wherein outputs used for filling a One-time pad (OTP) with a long secret key file, wherein outputs are DMA placed in the file ([0115]).  Leidich similarly discloses a single key of “pen-writable” length to be expanded to generate a One-time pad (OTP) ([0036-0037]).  Leidich further discloses aspects of the concept of the being impractical due to its size ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to load the data loop of Ledich by DMA as disclosed by Gressel to achieve the benefit disclosed by Gressel of loading a long secret key file and overcoming the challenge disclosed by Leidich.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of US 2011029588 A1 Ross, (hereinafter “Ross”).

Regarding claim 14, Leidich teaches the claim 1 limitations.  Leidich is silent with respect to automatically selecting a decoupling operation from a plurality of decoupling operations according to a controller. However, in the same field of endeavor, Ross discloses a random value generator that includes random edit modules/processes (ROEP) in which one or more different types of ROEP are applied to mutate a random stream into a new random stream ([0116-0117] fig 5, [0133-0169] for the different types of ROEP), and further discloses used of multiple ROEP on input streams ([0118-0119] fig 6).  Ross further discloses a decoupling process ([0175]), and using a control plane as part of the decoupling process ([0175]), control plane for controller.  Ross further discloses dynamically switching between multiple ROEP to decouple data ([0170]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Ross’ chaos engine for Leidich XOR, which dynamically switches between multiple ROEP (including XOR) to achieve the benefit of more aggressively and sufficiently decoupling data ([0170]).

Regarding claim 15, Leidich in view of Ross teach the claim 14 limitations.  Ross further discloses wherein the control includes one or more of: a programmable logic circuit, a script, and a driver ([0371] for script). The motivation to combine provided with respect to claim 14 applies equally to claim 15.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Ross in view of US 20020154769 A1 Petersen et al., (hereinafter “Petersen”).

Regarding claim 11, Leidich teaches the claim 1 limitations.  Leidich does not explicitly disclose a data operation is a MOD operation. However in the same field of endeavor, Ross discloses a MOD operation as one of a number of ROEP processes chosen from, wherein the MOD operation includes a numerator and a denominator, wherein the MOD operation is performed with the multi-bit value as the numerator ([0129], [0320]) linear congruential generator, LCG includes a division, with LCG operates on the value being randomized in the numerator).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Ross’ chaos engine which includes a MOD operation in the LCG for Leidich XOR, which dynamically switches between multiple ROEP (including MOD) to achieve the benefit of more aggressively and sufficiently decoupling data ([0170]).
Leidich in view of Ross disclose the data operation is a MOD operation performed with the multi-bit value as the numerator and a denominator, but does not explicitly disclose the denominator having fewer bits than the multi-bit value.  However in the same field of endeavor, Petersen discloses a method of generating pseudo-random numbers wherein the method includes division operations ([0044]).  Petersen further discloses the denominator having fewer bits than the numerator ([0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a denominator with fewer bits as disclosed by Peterson to achieve the benefit as disclosed by Peterson of being able to perform division operations using fixed point representation, which affords simpler integer operations than other representations such as floating point ([0037]).

Allowable Subject Matter
Claims 9-10, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejections under 35 USC 112, and if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims systems and methods for generating a series of random numbers from a source of random numbers in a computing system, wherein the method as in claim 1 comprises the steps of: 
a. loading a data loop with random data from a source of random data, the data loop including:
	i. a looped array of stored values; and 
	ii. an index;
b. reading a multi-bit value from the data loop in relation to a location of the index within the looped array;
c. performing a first data operation on the multi-bit value thereby deriving a derived random number from the multi-bit value;
d. moving the index in relation to the looped array to a different location within the looped array;
e. repeating steps b-d, thereby generating a series of derived random numbers.
Claim 8 further includes the step of, contemporaneously with the step of performing a first data operation, performing a second data operation on the multi-bit value thereby deriving a second derived random number from the multi-bit value.
None of the prior art of record explicitly discloses performing a second data operation on the multi-bit value.  Prior art of record, i.e., Ross, discloses multiple data operations, but does not explicitly disclose the multiple data operations performed on a same value.
Claim 9 further includes the step of wherein a second computing system independently performs the steps of Claim 1 using a substantially identical source of random data such that the data loop of the second computing system loads identically to the data loop of Claim 1 and substantially identical data operation such that resulting derived random numbers are the same as those of Claim 1, thereby generating a second series of derived random numbers that is identical to the series of derived random numbers of Claim 1.
None of the prior art of record explicitly discloses using a substantially identical source of random data such that the data loop of the second computing system loads identically to the data loop of Claim 1, thereby generating a second series of derived random numbers that is identical to the series of derived random numbers of Claim 1.
Claim 12 further includes the step wherein the denominator is a value obtained from, directly or derived, from the source of random data.  Claim 13 further includes the step of the denominator is larger than a desired range of the derived random number.  Both Ross and Petersen are silent with respect to these limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182